Case: 22-30359        Document: 00516549169         Page: 1    Date Filed: 11/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 17, 2022
                                     No. 22-30359                        Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                         versus

   Terrence Rollins,

                                                            Defendant—Appellant.


                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                                 No. 2:19-CR-162-1


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
             Terrence Rollins appeals the denial of his motion for compassionate
   release under the First Step Act. Rollins maintains that the district court
   abused its discretion in denying a sentence reduction. We find no error and
   affirm.

                                           I.
             Rollins is a paraplegic 43-year-old whose right leg was also amputated
   after complications from the 2013 gunshot wound that left him paralyzed. At
   the time of his arrest in August 2018, police found Rollins septic and mal-
Case: 22-30359         Document: 00516549169               Page: 2       Date Filed: 11/17/2022




                                           No. 22-30359


   nourished, lying in his bodily wastes, though with five firearms around him
   in reach. But for his arrest, Rollins likely would have died of his severe
   wounds and infections. For the first six months of his detention, Rollins was
   hospitalized at University Medical Center (“UMC”) because of his poor
   condition. There, physicians recommended that Rollins have his remaining
   leg amputated and that he further undergo a hemicorporectomy, which
   would “essentially cut him in half to remove the infected part of his body.” 1
   Rollins refused, stating that he was concerned about the complex nature of
   the procedure and the adequacy of medical care he would receive.
           In September 2019, Rollins moved for pretrial release, alleging that his
   brother could care for him at home. The government opposed the release,
   noting that Rollins’s doctor at Plaquemines Parish Detention Center (“Pla-
   quemines”) reported that Rollins had a history of not complying with medi-
   cal treatment and was “extraordinarily resistant to effective medical care.”
   The doctor further explained that Rollins required daily medical care because
   his feces and urine were consistently reinfecting his stage 4 ulcers on his
   sacrum and buttocks, and it was “almost impossible to imagine the ability to
   have them ever heal.”
           Regardless of the potential surgery, the doctor noted that Rollins
   would require 24-hour attention and that Plaquemines could not handle a
   patient with such severe medical needs. Nonetheless, the magistrate judge,



           1
             A hemicorporectomy “is a radical surgery that involves amputation of the pelvis
   and lower extremities by disarticulation through the lumbar spine with concomitant trans-
   action of the aorta, inferior vena cava, and spinal cord. It is also accompanied by the corres-
   ponding urinary and intestinal diversion.” Gerardo Gallucci, How Is the Long-Term Quality
   of Life Following Hemicorporectomy? A Case Report of a Patient with 16 Years of Follow-Up, 3
   WORLD J. SURG. SURGICAL RES., Dec. 2020, at 1. The mortality rate is 50%, though
   that has decreased in recent years, and there have been only 66 cases described in the
   literature. Id.




                                                 2
Case: 22-30359       Document: 00516549169         Page: 3    Date Filed: 11/17/2022




                                    No. 22-30359


   after a hearing, denied Rollins’s motion for pretrial release.
          In January 2020, Rollins pleaded guilty of possession with intent to
   distribute heroin, crack cocaine, and powder cocaine in violation of 21 U.S.C.
   § 841(a)(1) and (b)(1)(C) and of possession of seven firearms in furtherance
   of those drug trafficking crimes in violation of 18 U.S.C. § 924(c)(1)(A)(i).
   In April 2020, Rollins moved for temporary release under the Bail Reform
   Act. He urged that the COVID-19 pandemic, a recent contraction of sepsis,
   and his poor health condition supported pre-sentencing release. The district
   court denied that relief, finding that Rollins did not fall under the narrow
   exceptions of the Act. Rollins did not establish exceptional reasons to sup-
   port release, nor did he prove with clear and convincing evidence that he was
   not a flight risk or a danger to the community.
          Before sentencing in December 2021, Rollins was hospitalized multi-
   ple times for infections and complications with his treatment at Plaquemines.
   In August 2021, Rollins was diagnosed with septic arthritis, tachycardia, and
   other complications and infections from his previous injuries. In November
   2021, another physician at UMC wrote, “given [Rollins’s] extensive medical
   problems, I feel that medical release from prison would be in the best interest
   of his health.”
          Rollins’s presentence investigation report noted that before the pres-
   ent case, Rollins’s only criminal history was a felony conviction of possessing
   a firearm on school property when he was 17, and his probation on that charge
   was revoked. The report indicated that although Rollins’s guideline range
   was 24 to 30 months’ imprisonment, the possession-in-furtherance-of-drug-
   trafficking charge carried a mandatory five-year statutory minimum sen-
   tence. The government noted that Rollins did not provide substantial assis-
   tance and that it would not file a motion for a sentence reduction under
   U.S.S.G. § 5K1.1. That would have allowed the court to vary from the man-




                                          3
Case: 22-30359     Document: 00516549169           Page: 4   Date Filed: 11/17/2022




                                    No. 22-30359


   datory minimum, but otherwise, the government did not oppose Rollins’s
   request for a downward variance.
          The district court sentenced Rollins to 12 months on the § 841
   charges, varying downward, and the minimum of 60 months on the § 924
   charge, for a total of 72 months. The court stated the sentence was “based
   on the defendant’s health concerns and the history and characteristics of this
   defendant” and to “promote respect for the law and provide[] just punish-
   ment.” Rollins did not appeal, and his release date is September 10, 2023.
          In January 2022, Rollins moved for compassionate release under the
   First Step Act, 18 U.S.C. § 3582(c)(1)(A). Rollins contended that he needed
   extensive surgery to remove his remaining leg and may still need a hemicor-
   porectomy if his condition continues to deteriorate. Rollins averred that his
   medical treatment and custody had already cost the U.S. Marshals over
   $1 million, that Plaquemines was incapable of providing complete medical
   care, and that Rollins could not receive surgery at UMC while in custody of
   the Marshals. Instead, the Bureau of Prisons (“BOP”) would have to desig-
   nate him for treatment and transport him to a medical facility. Rollins posits
   that these were “extraordinary and compelling” medical conditions warrant-
   ing release.
          Rollins also maintained that he would not be a danger to the public, a
   requirement under 18 U.S.C. § 3142(g). Rollins urged that he legally pur-
   chased the firearms he was found at arrest with and would not have access to
   firearms as a convicted felon. Additionally, his severe medical conditions and
   paraplegia prevented recidivism. Rollins further contended that his incar-
   ceration had cured his drug addiction, which motivated his crimes. If re-
   leased, he would get the surgeries recommended since 2019, the leg amputa-
   tion and the hemicorporectomy, and ideally, go to a nursing home to recover.
   Furthermore, Rollins had already served over three years of his sentence and




                                         4
Case: 22-30359      Document: 00516549169           Page: 5    Date Filed: 11/17/2022




                                     No. 22-30359


   had spent most of his time incarcerated at Plaquemines, which had stated that
   it could not care for him.
          Rollins filed a supplemental memorandum to his compassionate-
   release motion in February 2022, noting that he had been re-hospitalized at
   UMC because of additional septic symptoms. He was further diagnosed with
   “severe sepsis, abscess, septic joint” and “necrotizing fasciitis.” Rollins still
   had not received a designation for a BOP facility, a necessary condition for
   his required surgeries.
          In March 2022, the district court denied Rollins’s motion for compas-
   sionate release, though noting Rollins’s condition was “dire.” First, the
   court held that “Rollins ha[d] not sufficiently shown he will no longer pose a
   threat to the public post-release.” The court stated that Rollins’s offenses of
   possession of “seven firearms and ammunition inside his home along with
   heroin, cocaine base, and cocaine hydrochloride” were “very serious.”
   Additionally, “while stricken with severe medical issues and confined to a
   wheelchair, Mr. Rollins still trafficked heroin.” There was “no indication in
   the record that Mr. Rollins would not revert to criminal behavior if released”
   because his “medical complications did not prevent criminal activity in the
   past.” “Accordingly, Mr. Rollins’ history, the serious nature of his offense,
   and the danger his release would pose to the community at-large weigh[ed]
   against granting the present motion.”
          Secondly, the district court found it could not “allow Mr. Rollins’s
   release at the potential expense of public safety” because of “the nature of
   Mr. Rollins’s crime, his past criminal conduct, and the apparent risk of him
   reverting to said conduct.” The court held that it could not “in good con-
   sci[ence], allow Mr. Rollins’s release at the potential expense of public
   safety” and that “[r]eleasing Mr. Rollins after just three months of incarcera-
   tion would place the public at risk.”




                                           5
Case: 22-30359      Document: 00516549169          Page: 6    Date Filed: 11/17/2022




                                    No. 22-30359


          The court additionally found the need to “provide the defendant with
   needed . . . medical care, or other correctional treatment in the most effective
   manner” weighed in favor of maintaining his sentence. The court found that
   the BOP was “equipped to address [Rollins’s] medical needs” and that Rol-
   lins’s “past behavior indicates an apparent apathy or inability to tend to his
   medical needs.” The court cited Rollins’s condition at arrest and his rejec-
   tion of medical care and surgery while incarcerated as support for the conclu-
   sion that Rollins would “most effectively receive the needed care he requires
   in the custody of the Bureau of Prisons.”
          Two weeks later, Rollins moved for reconsideration based on new evi-
   dence and corrections of fact. First, defense counsel noted Rollins had served
   44 months, not three months. Second, the BOP had informed Rollins that
   there was no bed available at his designated federal medical facility. As a
   result, he remained at Plaquemines and was receiving medical treatment at
   UMC, not a BOP medical center. Third, Rollins had recently had surgery to
   remove part of his hip bone, and one of the doctors sent a letter stating that
   he needed “more extensive surgery with follow-up care in a long-term facility
   or to be put on hospice.” This letter included that Rollins was “now amena-
   ble to having [the hemicorporectomy]” and “[t]his admission is the first time
   [Rollins] has agreed to [the] surgery.”
          The district court denied the motion for reconsideration, correcting
   its error about the time served but explaining that the “primary consideration
   was, and still is, Mr. Rollins’s threat to the public’s safety.” The court found
   that Rollins possessed drugs and firearms “[d]espite his severe medical
   issues” and “modifying Mr. Rollins’s sentence would inaccurately reflect
   the seriousness of his crimes and, in turn, fail to discourage criminal conduct
   and encourage respect for the law.”
          Rollins appeals this denial. Currently, the government has designated




                                          6
Case: 22-30359      Document: 00516549169           Page: 7   Date Filed: 11/17/2022




                                     No. 22-30359


   Rollins to the Federal Medical Center in Fort Worth, Texas, where a bed has
   been made available to him.

                                          II.
          Appeals of motions for compassionate release are judged on the abuse-
   of-discretion standard. See, e.g., United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020); United States v. Jackson, 27 F.4th 1088, 1091 (5th Cir. 2022).
   Because Rollins does not point to any legal errors in the denial of his motion,
   we inquire whether the district court abused its discretion by basing its deci-
   sion on a clearly erroneous assessment of the evidence. See Jackson, 27 F.4th
   at 1091. “A factual determination is clearly erroneous only if, based on the
   entire evidence, we are left with the definite and firm conviction that a mis-
   take has been committed.” Id. (quoting United States v. Barry, 978 F.3d 214,
   217 (5th Cir. 2020)). “Even when the district court has erred, we may affirm
   if another ground in the record supports its judgment.” Id. (citing United
   States v. Garrett, 15 F.4th 335, 340 (5th Cir. 2021)).
          “[A] prisoner seeking compassionate release must overcome three
   hurdles.” Id. at 1089. First, he must prove that “extraordinary and compel-
   ling reasons” justify a sentence reduction. Id. (citing 18 U.S.C. § 3582(c)-
   (1)(A)(i)). Second, the reduction “must be consistent with applicable policy
   statements issued by the Sentencing Commission.” Id. (citing § 3582(c)-
   (1)(A)). “Finally, the prisoner must persuade the district court that his early
   release would be consistent with the sentencing factors in 18 U.S.C.
   § 3553(a).” Id. If the § 3553(a) factors weigh against a reduction, the district
   court has the discretion to deny the motion. Id. (quoting Ward v. United
   States, 11 F.4th 354, 360 (5th Cir. 2021)).
          Although the district court assessed Rollins’s medical situation as
   “dire,” the court never affirmatively stated that it was an extraordinary and
   compelling reason for compassionate release under § 3582(c)(1)(A)(i).




                                          7
Case: 22-30359      Document: 00516549169          Page: 8    Date Filed: 11/17/2022




                                    No. 22-30359


   Nonetheless, “we have regularly affirmed the denial of a compassionate-
   release motion . . . where the district court’s weighing of the Section 3553(a)
   factors can independently support its judgment.” Id. at 1093 n.8 (citing
   Ward, 11 F.4th at 360); see also Chambliss, 948 F.3d at 693 (“[T]he court also
   noted that compassionate release is discretionary, not mandatory, and could
   be refused after weighing the sentencing factors of 18 U.S.C. § 3553(a).”).
          The § 3553(a) factors include “(1) the nature and circumstances of the
   offense and the history and characteristics of the defendant” and “(2) the
   need for the sentence imposed—(A) to reflect the seriousness of the offense,
   to promote respect for the law, and to provide just punishment for the
   offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect
   the public from further crimes of the defendant; and (D) to provide the defen-
   dant with needed educational or vocational training, medical care, or other
   correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a).
          “Furthermore, in reviewing the application of the § 3553(a) sentenc-
   ing factors, we look to the [Gall] standard.” Chambliss, 948 F.3d at 693 (cit-
   ing Gall v. United States, 552 U.S. 38, 51 (2007)). There, the Court indicated
   that the “sentencing judge is in a superior position to find facts and judge
   their import under § 3553(a) in the individual case.” Id. (quoting Gall,
   552 U.S. at 51). “Thus, we give deference to the district court’s decision and
   note that reversal is not justified where ‘the appellate court might reasonably
   have concluded that a different sentence was appropriate.’” Id. (quoting
   Gall, 552 U.S. at 51).

                                         III.
          The district court sufficiently stated its reasons for denying compas-
   sionate release and did not clearly err in assessing the evidence when weigh-
   ing the § 3553(a) sentencing factors. The court made specific factual findings
   adequately articulating the primary reason for the denial of relief.




                                          8
Case: 22-30359      Document: 00516549169          Page: 9    Date Filed: 11/17/2022




                                    No. 22-30359


          Applying the sentencing factors, the district court considered Rol-
   lins’s prior criminal history, his serious drug and firearms crimes in the
   instant case, and the danger his release would pose to the public. Although
   the court clearly erred the first time in stating that Rollins had served only
   three months in prison when in fact he had served 44 months, the court
   corrected this error on reconsideration. And the court made the discretion-
   ary decision to give more weight to the potential harm Rollins’s release may
   cause the public.
          Rollins strongly argues that the court’s dangerousness assessment is
   clearly erroneous because Rollins will need surgery that removes the entire
   lower portion of his body and requires 24-hour care. Before his conviction in
   the present case, his only criminal history consisted of a decades-old convic-
   tion for unlawfully possessing a firearm when he was 17. Rollins reasons that
   he has successfully overcome the drug addiction that led him to crime and
   that he began abusing drugs only after going through the trauma of being par-
   alyzed and subsequent depression.
          Rollins makes a colorable argument. If he undergoes the hemicorpor-
   ectomy procedure, he will be cut in half at the belly button. The surgery is
   rare, often fatal, and comes with various complications, even if the procedure
   is successful. As the district court notes, following any amputation of his
   lower body, “Mr. Rollins will need around the clock care for the foreseeable
   future.” And even now, without this grave surgery, Rollins “cannot perform
   basic functions without assistance.” Rollins is not wrong to suggest that it
   seems highly unlikely that he will revert to criminal behavior.
          Rollins would have to undergo drug testing and treatment if released.
   According to him, the underlying cause for his criminal conduct would be
   sufficiently monitored. Finally, Rollins claims that he has spent a significant
   portion of his time incarcerated in a facility that has admitted it cannot fully




                                          9
Case: 22-30359        Document: 00516549169                Page: 10        Date Filed: 11/17/2022




                                           No. 22-30359


   care for his needs. His transfer to a BOP medical facility has been long
   delayed. Contrary to the district court’s reasoning, all this indicates that the
   prison system is not the place that can provide medical care most effectively.
           Yet, the abuse-of-discretion standard is a demanding one. It is not this
   court’s place to question the reasonable judgment of the district court in
   assessing the § 3353(a) factors. 2
           The district court adequately explained its reasons for denying com-
   passionate release. The court acknowledged that Rollins was plainly suffer-
   ing from medical crises for years before his arrest. When he was arrested,
   Rollins “was wheelchair bound . . . [and] not receiving the medical care
   needed, as evidenced by his month-long hospitalization after his arrest.” 3
   Despite this appalling condition, while “stricken with severe medical issues
   and confined to a wheelchair, Mr. Rollins still trafficked heroin” and was
   found with multiple weapons in reach. Rollins had committed serious crimes
   while suffering from severe and life-threatening medical complications. With
   this in mind, it is not a clearly erroneous assessment of the evidence to find
   that Rollins may continue criminal activity and pose a danger to the public



           2
             See Jackson, 27 F.4th at 1092–93 (finding, in compassionate-release cases, that
   the sentencing judge is in a better position to apply the sentencing factors because the dis-
   trict court has a unique role in sentencing matters and is in a better position to assess their
   import based on the individual circumstances of the case). In Chambliss, for example, this
   court held that a district court did not abuse its discretion in denying compassionate release,
   even despite affirmatively finding that the prisoner’s terminal illness was an “extraordinary
   and compelling reason” for a sentence reduction and that he did not present danger on
   release. All that is required is that the district court “sufficiently articulate[]” its reasons
   for denying compassionate release and not base any necessary condition on a clearly erron-
   eous assessment of the evidence. Chambliss, 948 F.3d at 693–94.
           3
            As noted in the record on appeal, New Orleans Police found Rollins “septic and
   severely malnourished at the time of his arrest . . . [lying] on the floor, where he had fallen
   from his wheelchair and was lying in his own feces and urine.”




                                                 10
Case: 22-30359      Document: 00516549169             Page: 11      Date Filed: 11/17/2022




                                       No. 22-30359


   after release.
          As a result, these findings are sufficient to affirm the denial of com-
   passionate release. Disagreement with the weighing of the § 3553(a) factors
   is not “sufficient ground for reversal.” Chambliss, 948 F.3d at 694. The
   district court did not clearly err in concluding that Rollins’s “history, the
   serious nature of his offense, and the danger his release would pose to the
   community at-large” under 18 U.S.C. § 3553(a)(1) and (2)(C) weighed
   against granting relief.
          Because the primary consideration for the district court’s decision is
   concern for public safety, this court does not need to address whether the
   court’s maintaining Rollins’s sentence met the § 3553(a)(2)(D) factor for the
   sentence imposed to provide the defendant with needed medical care in the
   most effective manner. Still, the court did not clearly err in making its assess-
   ment. Rollins’s poor health and ability to take care of himself when he was
   arrested, his noncompliance with treatment while incarcerated, and the
   BOP’s assurances that it can provide Rollins with the intensive medical care
   he requires all sufficiently support the court’s reasoning. 4
          As the district court noted in a hearing, “[i]t’s been a difficult one
   from the beginning.” Rollins has undoubtedly suffered and continues to suf-
   fer severely from his many health issues, and his medical condition is indeed
   dire. But the district court was familiar with his health issues. It considered
   them when it imposed his sentence, and it weighed the § 3553(a) factors
   adequately when it denied compassionate release. There was no abuse of
   discretion. We AFFIRM.




          4
           We note that Rollins was designated to the Federal Medical Center in Fort Worth
   on October 7, 2022, and was transferred from Plaquemines on October 19, 2022.




                                             11